Citation Nr: 1314458	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-41 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for status post right thumb and right index finger injury.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel









INTRODUCTION

The Veteran had active service from September 1978 to September 1981, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran initially requested a hearing in conjunction with his appeal before a member of the Board at VA's Central office.  A Central Office hearing was scheduled for April 2013.  However, in a statement received in March 2013, the Veteran reported that he would not be able to attend the hearing. 

Clarification subsequently was sent to the Veteran regarding whether he still wanted to attend a hearing before the Board.  In correspondence received in April 2013, the Veteran requested a videoconference hearing to be held at the RO before a Veterans Law Judge.  Videoconference hearings are scheduled by the RO.  Thus, a remand is required to schedule the requested hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a), (e) (2012). 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a hearing at the RO via videoconference in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures. 
procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


